Citation Nr: 1818067	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent prior to December 6, 2014, and higher than 40 percent since, for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983 and from January 1984 to January 1995. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, confirmed and continued a 20 percent rating then in effect for the Veteran's low back disability (low back strain).

In support of his claim for a higher rating for this disability, the Veteran testified at a videoconference hearing in January 2013 before the undersigned judge.  A transcript of the hearing is of record.

The Board subsequently remanded the claim in May 2014 for further development.  A February 2015 rating decision since issued, on remand, granted an increased rating for the Veteran's low back disability, from 20 to 40 percent, effective December 6, 2014.  The characterization of the disability also was changed from low back strain to intervertebral disc syndrome (IVDS).  The Veteran continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating an increase in rating does not abrogate a pending appeal unless the Veteran receives the highest possible rating or expressly indicates he is satisfied with the new rating).  So this appeal now concerns whether the Veteran was entitled to a rating higher than 20 percent for this low back disability prior to December 6, 2014, and whether he has been entitled to a rating higher than 40 percent since.

The Board again remanded this claim in June 2017 for still further development.



FINDINGS OF FACT

1.  Prior to December 6, 2014, the Veteran's low back disability did not result in limitation of forward flexion to at least 30 degrees or less, ankylosis, or incapacitating episodes due to the IVDS.

2.  Conversely, since December 6, 2014, his low back disability has resulted in limitation of forward flexion to at least 30 degrees or less, but still not ankylosis or incapacitating episodes due to the IVDS.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2014, a rating higher than 20 percent for the Veteran's low back disability was not warranted.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5235-42 (2017).

2.  Since December 6, 2014, a rating higher than 40 percent for the Veteran's low back disability has not been warranted.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

To this end VA duly notified the Veteran of the type of information and evidence required to substantiate his claim.

As for the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained his service treatment records (STRs), his VA medical records, his Social Security Administration (SSA) records (including examination reports), and his private treatment records.  VA also afforded him VA examinations in October 2008, August 2011, and December 2014, to evaluate the severity of his service-connected low back disability.  This evidence, especially in combination, provides the information needed to rate his disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There also was compliance, certainly the acceptable substantial compliance, with the Board's remand directives - in turn permitting the Board to proceed with its adjudication of this claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods - in other words the rating may be "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, this already has occurred since the Veteran had a 20 percent rating for his low back disability prior to December 6, 2014, and instead has had a higher 40 percent rating for this disability since.

In a claim for increase, so, here, both prior to and since December 6, 2014, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim begins one year before the claim was filed.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  As this particular claim for increase was received on September 9, 2008, the period for consideration is from September 9, 2007, to the present.  


Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.  All reasonable doubt concerning this or any other material determination is resolved in the Veterans' favor.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses is to be avoided, else this violates VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  

The Veteran's low back disability either may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-42.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See id at Note (2).  

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id at Note (5).  

Alternatively, a 20 percent rating is also warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A higher 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is "a period of acute signs and symptoms . . . that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a. 

In deciding this appeal, the Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate.

III.  Facts

An October 2008 VA treatment record indicates that reported lower back pain, at times radiated throughout the Veteran's left leg.  He said he experienced worse pain in the morning and upon exertion.  


During an October 2008 VA examination, the Veteran reported daily low back pain, described as mild to moderate in intensity.  The Veteran did not report incapacitating episodes or hospitalizations as a result of his low back disability.  Moreover, the Veteran denied urinary incontinence, urinary urgency or frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, unsteadiness, visual dysfunction, and dizziness.  He did suffer from a history of decreased motion, stiffness, and pain as a result of this disability.  On examination, the Veteran's posture and gait were noted as normal.  The examiner responsible for a corresponding report did not note the Veteran as suffering from an abnormal spinal curvature or ankylosis, nor did the examiner note that the Veteran suffered from muscle spasms, tenderness, or guarding.  The Veteran's motor strength, muscle tone, sensory function, and reflexes were rated as normal, and it does not appear that the Veteran suffered from muscle atrophy.  The October 2008 examination report indicates that the Veteran displayed the following results during range of motion studies: flexion of zero to 55 degrees (with pain at 55 degrees), extension of zero to 15 degrees (with pain at 15 degrees), right lateral bending of zero to 25 degrees (with pain at 25 degrees), left lateral bending of zero to 25 degrees (with pain at 25 degrees), rotation to the right of zero to 30 degrees (without pain), and rotation to the left of zero to 35 degrees (without pain).  The Veteran did not suffer from loss of motion secondary to pain, weakness, or lack of endurance.  Imaging of the Veteran's spine revealed that the Veteran suffered from disc space narrowing at the L5/S1 region, with mild sclerosis at the L5 region.  

A November 2008 VA treatment record indicates that the Veteran reported chronic back pain, with swelling affecting his lumbar area.  The Veteran described difficulty sitting for prolonged periods of time, as well as muscle spasms and decreased spine flexibility.  

In February 2010, the Veteran reported low back pain.  It appears from the treatment record that the Veteran experienced pain rated as six on a scale of one to ten.  In March 2010, the Veteran report low back pain rated as seven on a scale of one to ten.  

An August 2010 SSA examination indicates that the Veteran ambulated without difficulty or use of assistive devices.  The Veteran declined to participate in range of motion studies due to a worry about pain, though evaluation of the joints did not reveal abnormality or limitation of motion.  The Veteran displayed normal deep tendon reflexes and muscle strength.  The examiner responsible for a corresponding report opined that the Veteran did not suffer from "impairment affecting the ability to perform normal daily task."  

A November 2010 VA treatment record indicates that the sought to change the medication prescribed to treat his back pain.  Contemporaneous treatment records also describe the Veteran as reporting back pain rated as seven on a scale of one to ten.

During an August 2011 VA examination, the Veteran reported moderate low back pain, exacerbated by physical activity.  The Veteran did not report incapacitating episodes or hospitalizations as a result of his low back disability.  Moreover, the Veteran denied bladder problems, bowel problems, paresthesia, and erectile dysfunction.  He did report a history of stiffness, fatigue, spasms, decreased motion, weakness of the leg, and numbness as a result of this disability.  On examination, the Veteran's posture and gait were noted as normal, and it appears that the Veteran did not require any assistive device for ambulation.  The examiner responsible for a corresponding report did not note the Veteran as suffering from radiating pain, guarding, or ankylosis, but did note the Veteran suffering from tenderness.  The Veteran's muscle tone and musculature were rated as normal, and it does not appear that the Veteran suffered from muscle atrophy.  The Veteran displayed a negative straight leg test for each leg, a negative Lasègue's sign, and did not display motor weakness or sensory deficits, interval disc syndrome, or permanent nerve root impairment.  The August 2011 examination report indicates that the Veteran displayed the following results during range of motion studies: flexion of zero to 45 degrees (with pain at 45 degrees), extension of zero to 5 degrees (with pain at 5 degrees), right lateral flexion of zero to 5 degrees (with pain at 5 degrees), left lateral flexion of zero to 5 degrees (with pain at 5 degrees), rotation to the right of zero to 20 degrees (with pain at 20 degrees), and rotation to the left of zero to 20 degrees (with pain at 20 degrees).  The Veteran did not suffer from additional limitation of joint function secondary to pain, weakness, or lack of endurance or incoordination after repetitive use.  Imaging revealed that the Veteran's lumbar and thoracic spine were within normal limits, though the Veteran did display "[t]ransitional lumbosacral vertebrae with left pseudarthrosis."  

In November 2011, the Veteran reported off and on lower back pain, with back pain rated as 10 on a scale of one to ten.  VA provided the Veteran with a cane and a back brace that same month.  An August 2012 VA treatment record indicates that the Veteran described suffering from low back pain rated as eight on a scale of one to ten.  

An August 2012 SSA examination indicates that the Veteran displayed the following results during  range of motion studies: flexion of zero to 60 degrees, extension of zero to 15 degrees, lateral flexion of zero to 15 degrees, and rotation of zero to 15 degrees.  The Veteran also displayed normal deep tendon reflexes, with reduced muscle strength due to tenderness of the back.  It appears that the Veteran's ambulation was unstable, and that he required the use of a cane.  Imaging of the Veteran's spine did not reveal fracture, dislocation, spondylolysis, or spondylolisthesis, but did reveal a "partial sacralization of the left transverse process of the L5 vertebral body."  October 2012 VA treatment records indicate that the Veteran received an increased prescription of hydrocodone to treat his pain.  

During a January 2013 hearing before the Board, the Veteran described suffering from radiculopathy as a result of his low back disability, and pain rated between six and eight on a scale of one to ten.  

A March 2013 VA treatment record indicates that the Veteran reported worsening low back pain that radiated to his right leg.  The Veteran denied incontinence as a result of his low back disability, and contemporaneous treatment records note the Veteran as suffering from low back pain rated as eight on a scale of one to ten.  May 2013 VA treatment records reveal that the Veteran reported chronic low back pain that radiated down to his left lower extremity.  Imaging of the Veteran's lumbar spine revealed that the Veteran suffer from "[m]ild dextroscoliosis.  Stable mild broad-based disc protrusion eccentric to the left at L3-L4 and L4-L5.  Stable lower lumbar facet arthropathy."  June 2013 VA treatment records indicate that the Veteran sought a new back brace (which VA issued that same month), and increased medication, to treat his pain.  These records also note the Veteran as suffering from low back pain rated as eight on a scale of one to ten.  A February 2014 VA treatment record describes the Veteran as suffering from back pain rated as eight on a scale of one to ten.  

An October 2014 VA treatment record indicates that the Veteran reported pain rated as eight on a scale of one to ten.  A November 2014 VA treatment record indicates that the Veteran underwent a neuro-diagnostic study, which noted "[n]o specific clinical radicular concerns."  

During a December 2014 VA examination, the Veteran reported chronic daily back pain, rated between seven and eight on a scale of one to ten, aggravated by "bending and too much walking, climbing or stairs."  The examiner noted that the Veteran did not suffer from "neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems /pathologic reflexes)[.]"  It appears that the Veteran made occasional use of a back brace, prescribed in June 2013.  The examiner responsible for a corresponding report did not note the Veteran as suffering from muscle spasm, guarding, or ankylosis.  The Veteran's muscle strength, deep tendon reflexes, and sensation to light touch were rated as normal, and it does not appear that the Veteran suffered from muscle atrophy.  The Veteran displayed a negative straight leg test for each leg, and did not suffer from radicular pain or symptoms due to radiculopathy.  The December 2014 examination report indicates that the Veteran displayed the following results during range of motion studies: forward flexion of zero to 30 degrees, extension of zero to 5 degrees, right lateral flexion of zero to 10 degrees, left lateral flexion of zero to 10 degrees, right lateral rotation of zero to 5 degrees, and left lateral rotation of zero to 5 degrees, with pain during each range of motion study.  The Veteran did not suffer from pain with weight bearing, but did suffer from tenderness to palpitation over the L4 to L5 region.  Moreover, the Veteran did not suffer from additional loss of function or range of motion after repetitive use.  The examination report notes that the Veteran suffered from IVDS, but it appears that the Veteran did not suffer from "any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months[.]"  

A January 2015 VA treatment record indicates the Veteran reported low back pain, rated as eight on a scale of one to ten, noted as "stable on Tramadol and methacarbamol."  

April 2017 private treatment records indicate the Veteran described feeling "50% better since staring PT," though it appears he also described experiencing back pain rated between seven and eight on a scale of one to ten.  A May 2017 VA treatment record indicates that the Veteran experienced worsening chronic low back pain, with stiffness and loss of mobility.  The treatment record also notes that the Veteran suffered from loss of trunk and lumbar active range of motion.  May 2017 private treatment records reveal that the Veteran suffered from low back pain without numbness or focal weakness, and that the Veteran displayed normal motor strength and deep tendon reflexes.  The Veteran experienced pain with range of motion testing, but did not display a positive straight leg test or lumbar paravertebral tenderness.  June 2017 private treatment records indicate that the Veteran received lumbar medial branch block to treat his low back pain.  A July 2017 private treatment record indicates that the Veteran underwent lumbar radiofrequency ablation to treat his lumbar pain, and that stimulation testing was "found to be negative for radicular stimulation[.]"  

IV.  Analysis

At the outset, the Board sees the evidence of record indicates the Veteran has not suffered from ankylosis or incapacitating episodes (i.e., doctor-prescribed bedrest) during the period on appeal.  The Board acknowledges that the Veteran's representative reported that the Veteran suffered from what he considered incapacitating episodes.  But absent some clinical (objective) documentation of bedrest prescribed by a physician or other healthcare provider, see DC 5243, the Board cannot assign the Veteran a rating based upon "incapacitating episodes" since, by regulatory definition, he has not experienced any during the time at issue.  

As such, there is no basis for awarding the Veteran a higher rating during the period on appeal - either prior to or since December 6, 2014, using the criteria described in the Formula for Rating IVDS Based on Incapacitating Episodes.  

The only applicable criteria for rating the Veteran's low back disability are those described in the General Rating Formula for Diseases and Injuries of the Spine.  Under those criteria, there is no basis for awarding a 50 percent or 100 percent rating.  There is no indication of "unfavorable ankylosis of the entire thoracolumbar spine" to warrant a rating in excess of 40 percent under 38 C.F.R. § 4.71a.  As described above, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Moreover, fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) to Diagnostic Codes 5235-42.  The evidence of record does not indicate that the Veteran's thoracolumbar spine, or entire spine, is fixed in flexion or extension.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

As concerning range of motion, it does not appear the Veteran's low back disability limited forward flexion of his thoracolumbar spine to 30 degrees or less prior to December 6, 2014.  Instead, this level of restricted motion was first indicated during his December 6, 2014, VA compensation examination on remand, and primarily because of this was why the Agency or Original Jurisdiction (AOJ) increased the rating for his disability from 20 to 40 percent as of the date of that examination.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citing the three possible effective dates for a higher rating).  In this instance the Veteran did not evidence the required level of restricted motion until during that December 6, 2014, VA examination, so that marks the effective date of his higher rating since that was the date entitlement arose.  38 C.F.R. § 3.400(o)(1).

The Board has considered whether separate, compensable, ratings are warranted based on neurological manifestations.  Note(1) of the General Rating Formula for Diseases and Injuries of the Spine provides for separate ratings based on associated objective neurological abnormalities.  Despite the Veteran's reports of numbness and radicular pain, there remains no clinical evidence in the record of radicular or other neurological symptoms linked to his low back disability.  To this point, the Board notes the November 2014 neuro-diagnostic study, the December 2014 VA examination, and the weight of the evidence of record.  While the Board does not doubt the Veteran's competence to report such symptoms, he is not competent (i.e., medically or otherwise professionally qualified) to diagnose these symptoms as either radiculopathy or peripheral neuropathy or sciatica, or to speak to their cause (i.e., relationship to his low back disability).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, separate ratings for neurological manifestations of the Veteran's low back disability are not warranted. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture includes factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's low back disability manifests as limited motion with associated functional impairment owing to pain, stiffness, and other subjective factors.  These symptoms are entirely contemplated by the Rating Schedule, which explicitly addresses limitation of motion and incorporates consideration of any additional functional impairment through supplementary regulations and DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59.  Consider also that, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis (degenerative joint disease (DJD)), it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. See id.

The Veteran has not worked since about 2008, and he states that he left his last job, in part, due to back pain.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See also 38 C.F.R. § 4.15.  So the Board is not disputing that his service-connected low back disability interfered with his ability to work, but this alone is not tantamount to concluding there was marked interference with his employment, meaning above and beyond that contemplated by the assigned ratings.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired.

Moreover, the evidence does not indicate the Veteran has been frequently hospitalized because of his low back disability, and he has not alleged or presented evidence suggesting an unusual or exceptional disability picture.  To the contrary, his evaluation and treatment for this disability has been rather exclusively on an outpatient, rather than inpatient, basis.  He certainly has not been frequently hospitalized due to this disability.

Further, to the extent one might interpret his statement as a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU), see Rice v. Shinseki, 22 Vet. App. 447 (2009), realize that since even receiving the higher 40 percent rating for his low back disability as of December 6, 2014, the Veteran still does not have a sufficient combined rating to meet the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Moreover, the Board is precluded from granting extra-schedular ratings in the first instance, either under 38 C.F.R. § 3.321(b)(1) or § 4.16(b), having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this initial consideration. See Barringer v. Peake, 22 Vet. App. 242 (2008). This does not, however, preclude the Board from determining whether this special consideration is warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  But, here, for the reasons and bases already discussed, the Board does not find that this special consideration is warranted in this particular instance.

At most, the evidence of record indicates the Veteran's low back disability warranted the higher 40 percent rating as of December 6, 2014 (the date of his VA compensation examination showing this level of more impairment following and as result of the Board remanding this claim).  The evidence of record does not show he was entitled to a rating higher than 20 percent prior to December 6, 2014, or that he has been entitled to a rating greater than 40 percent since.




ORDER

Prior to December 6, 2014, a rating higher than 20 percent for the low back disability is denied, as is a rating higher than 40 percent for this disability since.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


